Judgment, Supreme Court, New York County (Edward Lehner, J.), entered August 26, 1999, which denied petitioner landlord’s application to annul respondent DHCR’s determination finding a rent overcharge and imposing treble damages, unanimously affirmed, without costs.
The determination that petitioner willfully overcharged rent is rationally supported by evidence that improvements petitioner claims it made to the apartment after the previous tenant moved out and before respondent tenant moved in, and which petitioner claims justified a l/40th increase in rent, were not made at that time. We reject petitioner’s claim that such a finding could not be rationally made without an evidentiary hearing or inspection of the apartment, where petitioner failed to come forward with evidence answering the affidavit of tenant’s architect ás to the age of the improvements, and the bills petitioner submitted to prove the improvements could be found, as respondent indicated, not to be genuine (see, Matter of Lucot, Inc. v Gabel, 20 AD2d 94, affd 15 NY2d 774). Concur— Tom, J. P., Ellerin, Rubin, Saxe and Buckley, JJ.